Exhibit No. 31/09 IAMGOLD THIRD QUARTER 2 BEFORE MARKET OPENS ON NOVEMBER 4, 2009 Toronto, Ontario, October 14, 2009 – IAMGOLD Corporation will release third quarter 2009 financial results before the market opens on Wednesday, November 4th, A conference call will be held on Wednesday, November 4th, 2009 at 11:00 a.m. (Eastern Standard Time) to provide highlights from this quarter.A webcast of the conference call will be available through the Company’s website – www.iamgold.com. Conference Call Information: North America Toll-Free: 1-866-551-1530 or 1-212-401-6700 Passcode: 5444070# A replay of this conference call will be available from 2:00 p.m. November 4 to November 30, 2009.Access this replay by dialing: North America toll-free: 1-866-551-4520 or 1-212-401-6750, passcode: 257076# For further information please contact: IAMGOLD Corporation: Tamara
